 

Exhibit 10.2

 

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of August 2, 2013 (as
amended, modified, restated or supplemented from time to time, this “Pledge
Agreement”) is by and among the parties identified as “Pledgors” on the
signature pages hereto and the Subsidiaries of The Providence Service
Corporation, a Delaware corporation (the “Borrower”), from time to time party
hereto (individually a “Pledgor”, and collectively the “Pledgors”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (defined below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Credit and Guaranty Agreement dated as of
March 11, 2011 (as amended, supplemented and otherwise modified prior to the
date hereof, the “Existing Credit Agreement”) among the Borrower, the guarantors
party thereto, the lenders party thereto (the “Existing Lenders”) and the
Administrative Agent, the Existing Lenders required, as a condition precedent to
their entering into the Existing Credit Agreement and making extensions of
credit to or for the account of the Borrower thereunder, the Borrower and the
guarantors party thereto to execute that certain pledge agreement dated as of
March 11, 2011 (as amended, supplemented and otherwise modified prior to the
date hereof, the “Existing Pledge Agreement”);

 

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement pursuant to the Amended and Restated Credit and Guaranty Agreement
dated as of the date hereof (as amended, restated, modified, extended,
increased, renewed or replaced from time to time, the “Credit Agreement”) among
the Borrower, the Guarantors identified therein, the Lenders identified therein
and the Administrative Agent; and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to participate in Letters of Credit under the Credit Agreement that the Pledgors
agree to amend and restate the Existing Pledge Agreement in accordance with the
terms of this Pledge Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Definitions.

 

(a)     Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

(b)     As used herein, the following terms shall have the meanings assigned
thereto in the UCC (as defined below): Accession, Financial Asset, Proceeds and
Security.

 

(c)     As used herein, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

“Pledged Collateral” has the meaning provided in Section 2 hereof.

 

“Pledged Shares” has the meaning provided in Section 2 hereof.

 

“Secured Obligations” means, without duplication, (i) the Obligations (as
defined in the Credit Agreement) and (ii) all reasonable and documented
out-of-pocket costs and expenses incurred in connection with enforcement and
collection of the Secured Obligations described in the foregoing clause (i),
including, without limitation, reasonable and documented attorneys’ fees and
disbursements.

 

“Secured Parties” means, collectively, the Lenders, the Swap Banks, the Treasury
Management Banks and any other holder of the Secured Obligations, and “Secured
Party” means any one of them.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, except as such term may be used in connection with the
perfection of the Pledged Collateral and then the applicable jurisdiction with
respect to such affected Pledged Collateral shall apply.

 

2.     Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right to set-off against, any
and all right, title and interest of such Pledgor in and to the following,
whether now owned or existing or owned, acquired, or arising hereafter
(collectively, the “Pledged Collateral”):

 

(a)     Pledged Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Equity Interests
owned by such Pledgor of each Domestic Subsidiary set forth on Schedule 2(a)
attached hereto and (ii) sixty-five percent (65%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding shares of Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
(“Voting Equity”) and one hundred percent (100%) (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
(“Non-Voting Equity”) owned by such Pledgor of each Foreign Subsidiary directly
owned by such Pledgor set forth on Schedule 2(a) attached hereto, in each case
together with the certificates (or other agreements or instruments), if any,
representing such Equity Interests, and all options and other rights,
contractual or otherwise, with respect thereto (collectively, together with the
Equity Interests described in Section 2(b) and 2(c) below, the “Pledged
Shares”), including, but not limited to, the following:

 

(A)     all shares, securities, membership interests and other Equity Interests
or other property representing a dividend or other distribution on or in respect
of any of the Pledged Shares, or representing a distribution or return of
capital upon or in respect of the Pledged Shares, or resulting from a stock
split, revision, reclassification or other exchange therefor, and any other
dividends, distributions, subscriptions, warrants, cash, securities,
instruments, rights, options or other property issued to or received or
receivable by the holder of, or otherwise in respect of, the Pledged Shares; and

 

 
2

--------------------------------------------------------------------------------

 

 

(B)     without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Shares and in
which such issuer is not the surviving entity, all Equity Interests of the
successor entity formed by or resulting from such consolidation or merger, to
the extent that such successor Person is a direct Subsidiary of a Pledgor.

 

(b)     Additional Shares. (i) One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Equity Interests
owned by such Pledgor of any Person that hereafter becomes a Domestic Subsidiary
and (ii) sixty-six percent (66%) (or, if less, the full amount owned by such
Pledgor) of the Voting Equity and one hundred percent (100%) (or, if less, the
full amount owned by such Pledgor) of the Non-Voting Equity owned by such
Pledgor of any Person that hereafter becomes a Foreign Subsidiary directly owned
by such Pledgor, including, without limitation, the certificates (or other
agreements or instruments) representing such Equity Interests.

 

(c)     Accessions and Proceeds. All Accessions and all Proceeds of any and all
of the foregoing.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Equity Interests to the Administrative Agent as collateral security
for the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Equity Interests shall be deemed to be part of the Pledged Collateral
of such Pledgor and shall be subject to the terms of this Pledge Agreement
whether or not Schedule 2(a) is amended to refer to such additional Equity
Interests.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Pledge Agreement shall not constitute a grant of a
security interest in any Excluded Property or in any of the following property
(collectively with the Excluded Property, the “Excluded Assets”): any other
property to the extent that and for so long as such grant of a security interest
(A) is prohibited by any applicable law or requirement of law of a Governmental
Authority, (B) requires a consent not obtained of any Governmental Authority
pursuant to applicable law or (C) is prohibited by, or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except to the extent that such
applicable law or requirement of law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law (including without limitation,
Section 9-406, 9-407, 9-408 and 9-409 of the UCC); provided, that any proceeds
or receivable or any money or other amounts due or to become due under any such
contract, license, agreement, instrument or other document or shareholder or
similar agreement shall not be deemed excluded from the grant of security
interest under this Pledge Agreement. In addition, the agreements in Section 4,
the representations and warranties in Section 5 and the covenants in Section 6
with respect to certain assets of the Pledgors hereunder will be deemed to apply
to only those assets which are not Excluded Assets.

 

3.     [Intentionally Omitted].

 

4.     Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

 

(a)     Delivery of Certificates. Each Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or promptly following the execution
and delivery of this Pledge Agreement, all certificates representing the Pledged
Shares of such Pledgor and (ii) promptly upon the receipt thereof by or on
behalf of a Pledgor, all other certificates and instruments constituting Pledged
Collateral of a Pledgor. Prior to delivery to the Administrative Agent, all such
certificates and instruments constituting Pledged Collateral of a Pledgor shall
be held in trust by such Pledgor for the benefit of the Administrative Agent
pursuant hereto. All such certificates and instruments shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, substantially in the form
provided in Exhibit 4(a) attached hereto.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     [Reserved]

 

(c)     Financing Statements. To that end, each Pledgor authorizes the
Administrative Agent to prepare and file one or more financing statements
(including continuation statements and amendments thereof), with collateral
descriptions broader, including without limitation “all assets, whether now
owned or hereafter acquired” and/or “all personal property, whether now owned or
hereafter acquired” collateral descriptions, and/or less specific than the
description of the Pledged Collateral contained herein, disclosing the
Administrative Agent’s security interest in any or all of the Pledged Collateral
of such Pledgor without such Pledgor’s signature thereon, and further each
Pledgor also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other Person whom the Administrative
Agent may designate, as such Pledgor’s attorney-in-fact with full power and for
the limited purpose to sign in the name of such Pledgor any such financing
statements (including renewal or continuation statements), amendments and
supplements, notices or any similar documents that in the Administrative Agent’s
reasonable discretion would be necessary, appropriate or convenient in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable so
long as the Secured Obligations remain unpaid (other than in respect of
unasserted indemnification and expense reimbursement obligations that survive
the termination of this Pledge Agreement or obligations and liabilities under
any Secured Swap Agreement or any Secured Treasury Management Agreement, in each
case, not yet due and payable) and until the Commitments relating thereto shall
have been terminated.

 

5.     Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that so long as any of the Secured Obligations remains outstanding (other than
in respect of unasserted indemnification and expense reimbursement obligations
that survive the termination of this Pledge Agreement or obligations and
liabilities under any Secured Swap Agreement or any Secured Treasury Management
Agreement, in each case, not yet due and payable) and until all of the
Commitments relating thereto have been terminated:

 

(a)     Authorization of Pledged Shares. The Pledged Shares are duly authorized
and validly issued, are fully paid and, to the extent applicable, nonassessable
and are not subject to the preemptive rights of any Person.

 

(b)     Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and is the legal and beneficial owner of such Pledged
Collateral free and clear of any Lien, other than Permitted Liens. There exists
no “adverse claim” within the meaning of Section 8-102 of the UCC with respect
to the Pledged Shares of such Pledgor other than Permitted Liens.

 

(c)     Exercising of Rights. The exercise by the Administrative Agent of its
rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)     Pledgor’s Authority. No authorization, approval or action by, and no
notice or filing with any Governmental Authority or with the issuer of any
Pledged Collateral or any other Person is required either (i) for the pledge
made by a Pledgor or for the granting of the security interest by a Pledgor
pursuant to this Pledge Agreement (except as have been already obtained) or (ii)
for the exercise by the Administrative Agent or the Secured Parties of their
rights and remedies hereunder (except as may be required by the UCC or
applicable foreign laws or laws affecting the offering and sale of securities).

 

(e)     Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties, in the rights of each Pledgor in the Pledged Collateral. The
taking of possession by the Administrative Agent of the certificates
representing the Pledged Shares and all other certificates and instruments
constituting Pledged Collateral will perfect and establish the first priority of
the Administrative Agent’s security interest in the Pledged Shares consisting of
certificated securities of Domestic Subsidiaries and, when properly perfected by
filing a UCC financing statement or registration, in all other Pledged
Collateral to the extent such security interest can be perfected by filing a
financing statement under the UCC, free and clear of all Liens.

 

(f)     Partnership and Membership Interests. None of the Pledged Shares
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC unless
certificates evidencing such Pledged Shares have been delivered to the
Administrative Agent pursuant to Section 4 hereof or a, (iii) is an investment
company security, (iv) is held in a securities account or (v) is a medium for
investment (other than an interest in a partnership or limited liability company
for which certificates evidencing such Pledged Shares have been delivered to the
Administrative Agent pursuant to Section 4 hereof) that by its terms expressly
provides that it is a Security subject to Article 8 of the UCC.

 

(g)     No Other Interests. As of the date hereof, no Pledgor owns any Equity
Interests in any Subsidiary other than as set forth on Schedule 2(a) attached
hereto.

 

6.     Covenants. Each Pledgor hereby covenants, that so long as any of the
Secured Obligations remain outstanding (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Pledge Agreement or obligations and liabilities under any
Secured Swap Agreement or any Secured Treasury Management Agreement, in each
case, not yet due and payable) and until all of the Commitments relating thereto
have been terminated, such Pledgor shall:

 

(a)     Books and Records. Mark its books and records (and shall cause the
issuer of the Pledged Shares of such Pledgor to mark its books and records) to
reflect the security interest granted to the Administrative Agent, for the
benefit of the Secured Parties, pursuant to this Pledge Agreement.

 

(b)     Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Loan Documents.

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     Further Assurances. Promptly execute and deliver at its expense all
further instruments and documents and take all further action that may be
necessary and desirable or that the Administrative Agent may reasonably request
in order to (i) perfect and protect the security interest created hereby in the
Pledged Collateral of such Pledgor (including, without limitation, any and all
action necessary to satisfy the Administrative Agent that the Administrative
Agent has obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of such
Pledgor; and (iii) otherwise effect the purposes of this Pledge Agreement,
including, without limitation and if requested by the Administrative Agent in
writing, delivering to the Administrative Agent upon its request after the
occurrence of an Event of Default, irrevocable proxies in respect of the Pledged
Collateral of such Pledgor.

 

(d)     Amendments. Not make or consent to any amendment or other modification
or waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

 

(e)     Compliance with Securities Laws. File all reports and other information
now or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

 

(f)     Issuance or Acquisition of Equity Interests. Not, without executing and
delivering, or causing to be executed and delivered pursuant to the terms
hereof, to the Administrative Agent such agreements, documents and instruments
as the Administrative Agent may reasonably request for the purpose of perfecting
its security interest therein, issue or acquire any Equity Interests
constituting Pledged Collateral consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a securities account or (v) is a medium for investment
(other than an interest in a partnership or limited liability company for which
certificates evidencing such Equity Interests have been delivered to the
Administrative Agent pursuant to Section 4 hereof) that by its terms expressly
provides that it is a Security subject to Article 8 of the UCC.

 

7.     Advances by Secured Parties. On failure of any Pledgor to perform any of
the covenants and agreements contained herein which constitutes an Event of
Default and while such Event of Default is continuing, the Administrative Agent
may, at its sole option and in its sole discretion, upon notice to the Pledgors,
perform the same and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof, including,
without limitation, the payment of any insurance premiums, the payment of any
taxes, a payment to obtain a release of a Lien or potential Lien, expenditures
made in defending against any adverse claim and all other expenditures that the
Administrative Agent or the Secured Parties may make for the protection of the
security hereof or may be compelled to make by operation of law. All such sums
and amounts so expended shall be repayable by the Pledgors on a joint and
several basis (subject to Section 24 hereof) promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent or the
Secured Parties on behalf of any Pledgor, and no such advance or expenditure
therefor, shall relieve the Pledgors of any Default or Event of Default. The
Secured Parties may make any payment hereby authorized in accordance with any
bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

 
6

--------------------------------------------------------------------------------

 

 

8.     Remedies.

 

(a)     General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent and the Secured Parties shall
have, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations, or by law
(including, without limitation, levy of attachment and garnishment), the rights
and remedies of a secured party under the Uniform Commercial Code of the
jurisdiction applicable to the affected Pledged Collateral.

 

(b)     Sale of Pledged Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section 8 and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Secured Party may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 11.02 of the Credit Agreement
at least ten Business Days before the time of such sale. The Administrative
Agent shall not be obligated to make any sale of Pledged Collateral of such
Pledgor regardless of notice of sale having been given. The Administrative Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 

(c)     Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Shares or any of the securities constituting Pledged Collateral and
that the Administrative Agent may, therefore, determine to make one or more
private sales of any such Pledged Collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges and agrees that any
such private sale may be at prices and on other terms less favorable than the
prices and other terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Administrative
Agent shall have no obligation to delay sale of any such Pledged Collateral for
the period of time necessary to permit the issuer of such Pledged Collateral to
register such Pledged Collateral for public sale under the Securities Act of
1933, as amended (the “Securities Act”) or under applicable state securities
laws. Each Pledgor further acknowledges and agrees that any offer to sell such
Pledged Collateral that has been publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act), notwithstanding that such sale may
not constitute a “public offering” under the Securities Act, and the
Administrative Agent may, in such event, bid for the purchase of such Pledged
Collateral.

 

 
7

--------------------------------------------------------------------------------

 

 

(d)     Retention of Pledged Collateral. To the extent permitted under
applicable law, in addition to the rights and remedies hereunder, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, after providing the notices required by Sections 9-620 and 9-621 of
the UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have accepted or retained any
Pledged Collateral in satisfaction of any Secured Obligations for any reason.

 

(e)     Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable (subject to Section 24 hereof) for the deficiency, together
with interest thereon at the Default Rate, together with the reasonable and
documented costs of collection and attorneys’ fees and expenses. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Pledgors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

 

9.     Rights of the Administrative Agent.

 

(a)     Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents, as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:

 

(i)      to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Pledged Collateral, all as the Administrative Agent
may deem reasonably appropriate;

 

(ii)     to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

 

(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

 

(iv)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;

 

(v)     to direct any parties liable for any payment in connection with any of
the Pledged Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;

 

(vi)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral;

 

(vii)   to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

 

(viii)  to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Pledge
Agreement and in order to fully consummate all of the transactions contemplated
therein;

 

 
8

--------------------------------------------------------------------------------

 

 

(ix)     to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may deem
reasonably appropriate;

 

(x)      to vote for a shareholder or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral into the name of the Administrative Agent or one or more of the
Secured Parties or into the name of any transferee to whom the Pledged
Collateral or any part thereof may be sold pursuant to Section 8 hereof; and

 

(xi)     to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Pledged Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than in respect of unasserted indemnification and expense
reimbursement obligations that survive the termination of this Pledge Agreement
or obligations and liabilities under any Secured Swap Agreement or any Secured
Treasury Management Agreement, in each case, not yet due and payable) and until
all of the Commitments relating thereto shall have been terminated. The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Pledge Agreement, and shall not be
liable for any failure to do so or any delay in doing so. The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.

 

(b)     Assignment by the Administrative Agent. The Administrative Agent may
from time to time assign the Pledged Collateral and any portion thereof to a
successor agent in accordance with the Credit Agreement, and the assignee shall
be entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.

 

(c)     The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder and to account for all proceeds
thereof, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgors
shall be responsible for preservation of all rights in the Pledged Collateral,
and the Administrative Agent shall be relieved of all responsibility for the
Pledged Collateral upon surrendering it or tendering the surrender of it to the
Pledgors. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property, which shall be no less
than the treatment employed by a reasonable and prudent agent in the industry,
it being understood that the Administrative Agent shall not have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Pledged
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral.

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     Voting Rights in Respect of the Pledged Collateral.

 

(i)     So long as no Event of Default shall have occurred and be continuing,
each Pledgor may exercise any and all voting and other consensual rights
pertaining to the Pledged Collateral of such Pledgor or any part thereof for any
purpose not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; and

 

(ii)     Upon the occurrence and during the continuance of an Event of Default
and upon notice to Pledgors from the Administrative Agent, all rights of a
Pledgor to exercise the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to paragraph (i) of this subsection
shall cease and all such rights shall thereupon become vested in the
Administrative Agent, which shall then have the sole right to exercise such
voting and other consensual rights.

 

(e)     Dividend Rights in Respect of the Pledged Collateral.

 

(i)     So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends and distributions (other than stock dividends and other dividends and
distributions constituting Pledged Collateral addressed hereinabove) or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.

 

(ii)     Upon the occurrence and during the continuance of an Event of Default:

 

(A)     all rights of a Pledgor to receive the dividends, distributions and
interest payments that it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection shall cease and all such rights
shall thereupon be vested in the Administrative Agent, which shall then have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and

 

(B)     all dividends and interest payments that are received by a Pledgor
contrary to the provisions of paragraph (A) of this subsection shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor, and shall be forthwith paid over to the
Administrative Agent as Pledged Collateral in the exact form received, to be
held by the Administrative Agent as Pledged Collateral and as further collateral
security for the Secured Obligations.

 

(f)     Release of Pledged Collateral. The Administrative Agent may release any
of the Pledged Collateral from this Pledge Agreement or may substitute any of
the Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.

 

10.     [Intentionally Omitted.]

 

11.     Application of Proceeds. After the exercise of remedies provided for in
Section 9.02 of the Credit Agreement (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
9.02 of the Credit Agreement), any payments in respect of the Secured
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any of the Secured Parties in cash or its equivalent,
will be applied in reduction of the Secured Obligations in the order set forth
in Section 9.03 of the Credit Agreement, and each Pledgor irrevocably waives the
right to direct the application of such payments and proceeds.

 

 
10

--------------------------------------------------------------------------------

 

 

12.     Continuing Agreement.

 

(a)     This Pledge Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding (other than in respect of unasserted
indemnification and expense reimbursement obligations that survive the
termination of this Pledge Agreement or obligations and liabilities under any
Secured Swap Agreement or any Secured Treasury Management Agreement, in each
case, not yet due and payable) and until all of the Commitments relating thereto
have been terminated. Upon payment or other satisfaction of all Secured
Obligations (other than in respect of unasserted indemnification and expense
reimbursement obligations that survive the termination of this Pledge Agreement
or obligations and liabilities under any Secured Swap Agreement or any Secured
Treasury Management Agreement, in each case, not yet due and payable) and
termination of all Commitments relating thereto, this Pledge Agreement and the
liens and security interests of the Administrative Agent hereunder shall be
automatically terminated and the Administrative Agent and the Secured Parties
shall, upon the request and at the expense of the Pledgors, forthwith release
all of its liens and security interests hereunder, shall return all certificates
or instruments pledged hereunder and all other Collateral in its possession and
shall execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

 

(b)     This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable and documented costs and expenses
(including, without limitation, reasonable and documented attorneys’ fees and
disbursements) incurred by the Administrative Agent or any Secured Party in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

 

13.     Amendments and Waivers. This Pledge Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement; provided that any update
or revision to Schedule 2(a) hereof delivered by any Pledgor shall not
constitute an amendment for purposes of this Section 13 or Section 11.01 of the
Credit Agreement.

 

14.     Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, none of the Pledgors may
assign its rights or delegate its duties hereunder without the prior written
consent of the requisite Lenders under the Credit Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 

15.     Notices. All notices required or permitted to be given under this Pledge
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

16.     Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

 

17.     Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.

 

18.     Governing Law; Submission to Jurisdiction; Venue; WAIVER OF RIGHT TO
TRIAL BY JURY. The terms of Sections 11.14 and 11.15 of the Credit Agreement
with respect to governing law, submission to jurisdiction, venue and waiver of
jury trial are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

19.     Severability. If any provision of this Pledge Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

20.     Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

21.     Survival. All representations and warranties of the Pledgors hereunder
shall survive the execution and delivery of this Pledge Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

22.     Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
to the maximum extent permitted by applicable law the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuance of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Pledge Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.

 

23.     Joint and Several Obligations of Pledgors.

 

(a)     Subject to subsection (c) of this Section 23, each of the Pledgors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Pledgors and in consideration
of the undertakings of each of the Pledgors to accept joint and several
liability for the obligations of each of them.

 

 
12

--------------------------------------------------------------------------------

 

 

(b)     Subject to subsection (c) of this Section 23, each of the Pledgors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Pledgors with respect to the payment and performance of all of the Secured
Obligations arising under this Pledge Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Pledgors without preferences or distinction
among them.

 

(c)     Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement, the
other Loan Documents and the documents relating to the Secured Obligations shall
be limited to an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.

 

25.     Joinder. At any time after the date of this Pledge Agreement, one or
more additional Persons may become party hereto by executing and delivering to
the Administrative Agent a joinder agreement in accordance with the terms of the
Credit Agreement. Immediately upon such execution and delivery of such joinder
agreement (and without any further action), each such additional Person will
become a party to this Pledge Agreement as an "Pledgor" and have all of the
rights and obligations of a Pledgor hereunder and this Pledge Agreement and the
schedules hereto shall be deemed amended by such joinder agreement.

 

26.     Amended and Restatement of Existing Pledge Agreement.

 

The parties to the Existing Pledge Agreement each hereby agrees that the
Existing Pledge Agreement automatically shall be deemed amended, superseded and
restated in its entirety by this Pledge Agreement. All indebtedness,
obligations, liabilities and liens created by the Existing Pledge Agreement
shall continue unimpaired and in full force and effect, as amended and restated
in this Pledge Agreement. This Pledge Agreement does not constitute a novation
of the obligations and liabilities existing under the Existing Pledge Amendment,
and this Pledge Agreement evidences the obligations of the Pledgors under the
Existing Pledge Agreement as continued and amended and restated hereby.

 

[Signature Pages Follow]

 

 
13

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

 



PLEDGORS:  THE PROVIDENCE SERVICE CORPORATION,

a Delaware corporation

                     By: /s/ Warren S. Rustand     Name: Warren S. Rustand    
Title: Chief Executive Officer  



  

 



AMERICAN WORK, INC.

PROVADO TECHNOLOGIES, LLC

                     By: /s/ Warren S. Rustand     Name: Warren S. Rustand    
Title: President  



  

 



FAMILY PRESERVATION SERVICES OF FLORIDA, INC.

                     By: /s/ Robert E. Wilson     Name: Robert E. Wilson    
Title: Secretary and Treasurer  



  

 



HEALTH TRANS, INC.

RED HOP TRANSPORTATION, INC.

RIDE PLUS, LLC

                     By: /s/ Warren S. Rustand     Name: Warren S. Rustand    
Title: Chairman  



  

 



LOGISTICARE SOLUTIONS, LLC

                     By: /s/ Robert E. Wilson     Name: Robert E. Wilson    
Title: Assistant Secretary and Treasurer  



 

 

  

PLEDGE AGREEMENT



 


--------------------------------------------------------------------------------

 

 



LOGISTICARE SOLUTIONS INDEPENDENT PRACTICE

ASSOCIATION, LLC

         

By: LogistiCare Solutions, LLC, as Sole Member

             By: /s/ Robert E. Wilson     Name: Robert E. Wilson     Title:
Assistant Secretary and Treasurer                     A to Z In-Home Tutoring
LLC

AlphaCare Resources, Inc.

Camelot Care Centers, Inc.

Children’s Behavioral Health, Inc.

Choices Group, Inc.

Dockside Services, Inc.

Drawbridges Counseling Services, LLC

Family-Based Strategies, Inc.

Family Preservation Services, Inc.

Family Preservation Services of North Carolina, Inc.

Family Preservation Services of Washington D.C., Inc.

Family Preservation Services of West Virginia, Inc.

Maple Star Nevada

Maple Star Washington, Inc.

Oasis Comprehensive Foster Care LLC

Providence Community Corrections, Inc.

Providence Community Services, Inc.

Providence Community Services, LLC

Providence Management Corporation of Florida

Providence of Arizona, Inc.

Providence Service Corporation of ALABAMA

PROVIDENCE SERVICE CORPORATION OF DELAWARE

Providence Service Corporation of Maine

Providence Service Corporation of Oklahoma

Providence Service Corporation of Texas

RAYSTOWN DEVELOPMENTAL SERVICES, INC.

RIO GRANDE MANAGEMENT COMPANY, L.L.C.

THE REDCO GROUP, INC.

Transitional Family Services, Inc.

W.D. Management, L.L.C.

            By: /s/ Warren S. Rustand     Name: Warren S. Rustand     Title:
Chief Executive Officer  



 

 

 

PLEDGE AGREEMENT

 
 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: /s/ Kelly
Weaver                                                                    

Name: Kelly Weaver

Title: AVP

 

 

 

PLEDGE AGREEMENT



 


--------------------------------------------------------------------------------

 

 

Schedule 2(a)

 

EQUITY INTERESTS

 

Issuer 

Jurisdiction of Formation 

Country/Region 

Pledgor 

Class of Equity Interests 

% Outstanding Equity Interests Owned and Pledged by Pledgor1 

Equity Interests

Outstanding and Pledged2 

Certificate No(s). 

0798576 B.C. Ltd.

B.C. Canada

Canada

The Providence Service Corporation

Common

Shares

 

100% owned (only 65% are pledged and constitute Pledged Shares)

100 shares owned (only 65 shares are pledged and constitute Pledged Shares)

1

A to Z In-Home Tutoring, LLC

Nevada

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated

AlphaCare Resources, Inc.

Georgia

USA

The Providence Service Corporation

Common Shares

100%

7,000

4

AmericanWork, Inc.

Delaware

USA

The Providence Service Corporation

Common Shares

100%

3,750

8

Camelot Care Centers, Inc.

Illinois

USA

Providence Community Corrections, Inc.

Class A Voting Common Shares

100%

4

A-4

 

USA

Providence Community Corrections, Inc.

Class B Voting Common Shares

100%

996

B-4

Children’s Behavioral Health, Inc.

Pennsylvania

USA

The Providence Service Corporation

Common Shares

100%

1,000

2

Choices Group, Inc.

Delaware

USA

The Providence Service Corporation

Common Shares

100%

100

3

Dockside Services, Inc.

Indiana,

USA

The Providence Service Corporation

Common Shares

100%

100

1

Drawbridges Counseling Services, LLC

Kentucky

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated

 

 

_______________________

1 Unless otherwise stated, 100% of the outstanding Equity Interests owned are
Pledged Shares.

2 Unless otherwise stated, all of the outstanding Equity Interests owned are
Pledged Shares.

 

 
 

--------------------------------------------------------------------------------

 

 

Issuer 

Jurisdiction of Formation 

Country/Region 

Pledgor 

Class of Equity Interests 

% Outstanding Equity Interests Owned and Pledged by Pledgor1 

Equity Interests

Outstanding and Pledged2 

Certificate No(s). 

Family-Based Strategies, Inc. (f/k/a FamliSolutions, Inc.)

Delaware

USA

The Providence Service Corporation

Class A Common Shares

100%

84,700

1 through 14

Family Preservation Services, Inc.

Virginia

USA

The Providence Service Corporation

Common Shares

100%

25,000

5

Family Preservation Services of Florida, Inc.

Florida

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Family Preservation Services of North Carolina, Inc.

North Carolina

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Family Preservation Services of Washington, D.C. Inc.

District of Columbia

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Family Preservation Services of West Virginia, Inc.

West Virginia

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Health Trans, Inc.

Delaware

USA

LogistiCare Solutions, LLC

Common Shares

100%

1,000

12

LogistiCare Solutions, LLC

Delaware

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated

LogistiCare Solutions Independent Practice Association, LLC

New York

USA

LogistiCare Solutions, LLC

Membership Interest

100%

Sole Member LLC

Uncertificated

Maple Star Nevada

Nevada

USA

The Providence Service Corporation

Common Shares

100%

2,000

5

Maple Star Washington, Inc.

Washington

USA

The Providence Service Corporation

Common Shares

100%

100

1

OASIS Comprehensive Foster Care LLC

Kentucky

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated

Provado Technologies, LLC

Florida

USA

LogistiCare Solutions, LLC

Common Shares

100%

100

Uncertificated



 

 

 
 

--------------------------------------------------------------------------------

 

 

Issuer 

Jurisdiction of Formation 

Country/Region 

Pledgor 

Class of Equity Interests 

% Outstanding Equity Interests Owned and Pledged by Pledgor1 

Equity Interests

Outstanding and Pledged2 

Certificate No(s). 

Providence Community Corrections, Inc. (f/k/a Camelot Care Corporation)

Delaware

USA

The Providence Service Corporation

Common Shares

100%

1,000

12

Providence Community Services, Inc. (f/k/a Pottsville Behavioral Counseling
Group, Inc.)

Pennsylvania

USA

The Providence Service Corporation

Common Shares

100%

3,000

7

Providence Community Services, LLC

Delaware

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated

Providence Management Corporation of Florida

Florida

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Providence of Arizona, Inc.

Arizona

USA

The Providence Service Corporation

Common Shares

100%

2,100

9

Providence Service Corporation of Alabama

Alabama

USA

The Providence Service Corporation

Common Shares

100%

100

1

Providence Service Corporation of Delaware

Delaware

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Providence Service Corporation of Maine

Maine

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Providence Service Corporation of Oklahoma

Oklahoma

USA

The Providence Service Corporation

Common Shares

100%

1,000

1

Providence Service Corporation of Texas

Texas

USA

The Providence Service Corporation

Common Shares

100%

1,000

CS-01

Raystown Developmental Services, Inc.

Pennsylvania

USA

The Redco Group, Inc.

Common Shares

100%

100

3

Red Top Transportation, Inc.

Florida

USA

LogistiCare Solutions, LLC

Common Shares

100%

5,320

14

Ride Plus, LLC

Delaware

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated



 

 

 
 

--------------------------------------------------------------------------------

 

 

Issuer 

Jurisdiction of Formation 

Country/Region 

Pledgor 

Class of Equity Interests 

% Outstanding Equity Interests Owned and Pledged by Pledgor1 

Equity Interests

Outstanding and Pledged2 

Certificate No(s). 

Rio Grande Management Company, L.L.C.

Arizona

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated

The Redco Group Inc.

Pennsylvania

USA

The Providence Service Corporation

Common Shares

100%

100

1

Transitional Family Services, Inc.

Georgia

USA

The Providence Service Corporation

Common Shares

100%

9,500

4

W.D. Management, L.L.C.

Missouri

USA

The Providence Service Corporation

Membership Interest

100%

Sole Member LLC

Uncertificated



 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT 4(a)

 

Form of Irrevocable Stock Power

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

 

the following shares of capital stock of ____________________, a ____________
corporation: 

 

 

Number of Shares 

Certificate Number

                              

 

 

and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

 

 

 

[HOLDER]

                     By:      

Name:

      

Title:

   

 

 